Citation Nr: 0300594	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, D.C.


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


(The issues of entitlement to service connection for acne 
and for an acquired psychiatric disorder, as well as the 
issues of the propriety of the initial 60 percent rating 
assigned for chronic fatigue syndrome (CFS), and the issue 
of entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A) or at the 
housebound rate shall be the subjects of a future 
appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1978.  

This appeal originally arose from a February 1989 rating 
action that denied a compensable rating for lumbosacral 
strain.  A Notice of Disagreement (NOD) therewith was 
received in June 1989, and a Statement of the Case (SOC) 
was issued in September 1989.  A Substantive Appeal was 
received in June 1990.  In November 1990, the veteran 
testified at a hearing before a hearing officer at the RO.  

By rating action of July 1991, the RO increased the rating 
of the veteran's lumbosacral strain from 0 percent to 10 
percent, effective May 1986, the date of the claim for an 
increased rating.  In September 1991, the veteran filed a 
NOD with the 10 percent rating, claiming a higher 
evaluation.  A SOC was issued in May 1992, and a 
Substantive Appeal was received in June 1992.  
Supplemental SOCs (SSOCs) were issued in March 1994, March 
and December 1995, March and September 1997, and March and 
October 2000.

This appeal also arises from a February 1994 rating action 
that granted service connection for CFS and assigned an 
initial 30 percent rating from July 1990.  A NOD with the 
30 percent rating was received in May 1994, and a SSOC was 
issued in March 1995.  By rating action of December 1995, 
an initial 60 percent rating for CFS was assigned from 
July 1990.  SSOCs were issued in December 1995, March and 
September 1997, and March and October 2000.  Inasmuch as a 
higher rating is available for CFS, and the veteran is 
presumed to seek the maximum available benefit for this 
disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

This appeal also originally arose from a March 1997 rating 
action that denied SMC based on the need for regular A&A 
or at the housebound rate.  A NOD therewith was received 
in May 1997, and a SOC was issued in September 1997, but 
the veteran did not perfect her appeal by filing a 
Substantive Appeal.  This appeal currently arises from a 
January 2000 rating action that denied SMC based on the 
need for regular A&A or at the housebound rate.  A NOD 
therewith was received in March 2000, and a SSOC was 
issued in October 2000.  A Substantive Appeal was received 
in December 2000.  A SSOC was issued in December 2001.

In June 2002, the veteran testified at a hearing before 
the undersigned Member of the Board of Veterans Appeals 
(Board) in Washington, D.C.; a transcript of that hearing 
has been associated with the claims file.

Subsequent to the December 2001 SSOC, the veteran 
submitted to the Board additional evidence, consisting of 
VA and private medical records, with a waiver of her right 
to have the RO initially consider it.  Hence, that 
evidence will be considered in the Board's adjudication of 
the issues on appeal.  See 38 C.F.R. § 20.1304(c).  
[Parenthetically, the Board notes that the regulation 
governing the submission of additional evidence recently 
was amended.  See 66 Fed. Reg. 3,009 - 3,105 (January 23, 
2002) (to be codified at 38 C.F.R. § 20.1304).  This 
amendment, effective February 22, 2002, eliminates the 
requirement of a waiver of RO jurisdiction before the 
Board may consider additionally submitted evidence in the 
first instance.]

The Board's decision on the claim for a higher evaluation 
for lumbar spine disability is set forth below.  However, 
the Board is undertaking additional development with 
respect to the claims for service connection for acne and 
for an acquired psychiatric disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (January 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board shall provide notice of 
the development as required by Rule of Practice 903 (67 
Fed. Reg. 3,099, 3,105) (January 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response thereto, the Board shall prepare a 
separate appellate decision addressing these issues.  

Because of the additional development noted above, the 
Board is also now deferring appellate consideration of the 
issues of the propriety of the initial 60 percent rating 
assigned for CFS, and entitlement to SMC based on the need 
for regular A&A or at the housebound rate, inasmuch as 
they are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  Since SMC is awarded based on service-
connected disabilities, the grant of service connection 
for one or more additional disabilities following 
completion of the above development would have an impact 
on entitlement to SMC.  In addition, the grant of service 
connection for an acquired psychiatric disorder that is 
separate and distinct from psychiatric signs and symptoms 
associated with CFS would have an impact on the evaluation 
of the degree of severity of the CFS.

As a final preliminary matter, the Board notes that, in 
statements of February and June 2002, the veteran raised 
the issues of entitlement to an earlier effective date for 
the grants of service connection for lumbosacral strain 
and CFS.  In the June 2002 statement, she also raised the 
issues of entitlement to service connection for asthma, 
allergies, and sleep apnea.  However, those issues have 
not been adjudicated by the RO, and are not properly 
before the Board for appellate consideration at this time; 
hence, they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for lumbar 
spine disability has been accomplished.

2. The veteran's lumbosacral strain is manifested by 
tenderness of the spine and degenerative changes, and is 
productive of characteristic pain on motion; however, 
even with pain, no more than slight overall limitation 
of lumbar motion is shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4,71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Having considered the record in light of the duties 
imposed by the VCAA and the implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for an increased 
rating for lumbosacral strain has been accomplished.

In the February 1989 and July 1991 rating actions, the 
September 1989 and May 1992 SOCs, and the March 1994, 
March and December 1995, March and September 1997, and 
March and October 2000 SSOCs, the veteran and her 
representative were successively notified of the evidence 
that served as the basis for the denial of a compensable 
rating for lumbosacral strain, the subsequent grant of a 
10 percent rating, and the denial of a rating in excess of 
10 percent, and they were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
determinations.  In a December 2001 SSOC, they were 
informed of the notice and duty to assist provisions of 
the VCAA.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by the 
February and November 1999 and April 2002 RO letters 
soliciting information and/or evidence, have been afforded 
an opportunity to submit such information and evidence.  
In the February 1999 letter, the RO informed the veteran 
and her representative of what information and evidence 
the VA still needed from the veteran; what the VA would do 
to help with her claim; and when and where she should send 
the information or evidence.  In addition, the February 
and November 1999 RO letters informed the veteran that the 
VA would make reasonable efforts to help her obtain 
medical records necessary to support her claim, if she 
signed forms authorizing the VA to request them from the 
person or agency that had them.  In light of the above, 
and in view of the fact that there is no indication that 
there is any existing, potentially relevant evidence to 
obtain, the Board also finds that the statutory and 
regulatory requirement that the VA notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA is not 
at issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  Thus, the 
Board finds that the VA's duty to notify has been met.

The Board also finds that all necessary development has 
been accomplished.  The veteran has testified at 2 
hearings on appeal.  She and her representative have 
submitted private and VA medical evidence in support of 
her claim, all of which has been associated with the 
claims file.  The RO has regularly undertaken efforts to 
assist her throughout the claims process by obtaining 
evidence necessary to substantiate her claim, to include 
affording her comprehensive VA examinations in February 
1987, May 1988, December 1990, November 1993, April 1997, 
May 1999, and February 2001, all of which have been 
associated with the claims file.  In 1992, the medical 
records underlying the Social Security Administration's 
August 1991 decision granting the veteran disability 
benefits were received and associated with the claims 
file.  Neither the veteran nor her representative has 
identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has 
not been obtained. 

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for an increased 
rating for lumbosacral strain on the merits, without 
directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Background

Historically, service connection for chronic low back 
strain was originally granted by rating action of January 
1979, and a 10 percent rating was assigned.  By rating 
action of June 1982, the 10 percent rating was reduced to 
0 percent, effective April 1982.  The veteran filed the 
current claim for a higher rating in May 1986.

On examination of March 1986 by R. Kindred, M.D., the 
veteran complained of periodic attacks of lower back pain 
and some left leg pain.  On examination, she moved 
acceptably well from the sitting to the standing position.  
Forward flexion was past 90 degrees, and backward bending 
was past 30 degrees.  Straight leg raising signs and other 
maneuvers were done acceptably well.  When prone, there 
was some discomfort to pressure in the lower back.  X-rays 
of the lumbosacral spine revealed mild leg length 
inequality, with the left being shorter, but not severely 
so.  There was mild narrowing of the L5-S1 disc space.  
The diagnosis was chronic lumbar disc syndrome.  The 
doctor commented that the veteran had had episodes of 
significant sciatica that seemed to resolve with rest and 
medication.  

In a statement of September 1986, Dr. Kindred stated that 
the veteran demonstrated signs and symptoms of a chronic 
lumbar disc syndrome.  In November, the veteran's Williams 
flexion back brace was noted to be well-fitted and 
properly maintaining flattening of the lumbar spine.    

On VA orthopedic examination of February 1987, the 
veteran's complaints included ongoing back and leg 
problems that were somewhat relieved by use of a back 
brace.  The back pain reportedly radiated down her legs.  
On examination, she got up from the sitting position and 
walked quite normally.  She wore a low back brace.  There 
was no evidence of any muscle spasticity over the low back 
area.  She forward flexed and brought her fingertips to 
about 2 inches of the floor.  Backward extension was about 
10 degrees, and lateral bending 20 degrees bilaterally.  
She could squat and recover quite normally, and stand on 
toes and heels easily.  In the sitting position, she could 
extend both legs.  Deep tendon reflexes were equal and 
active bilaterally.  In the supine position, straight leg 
raising was negative to 90 degrees bilaterally.  X-rays of 
the lumbar spine revealed no significant abnormalities.  
The diagnosis was chronic lumbosacral strain.

In April 1987, Dr. Kindred stated that the veteran's 
lumbar and sciatic pain were reasonably controlled with a 
back brace and postural care.  The diagnosis was chronic 
lumbar disc syndrome.    

August 1987 X-rays of the lumbosacral spine at the 
Montgomery Imaging Center revealed no evidence of disc 
space narrowing or loss of vertebral body height.  There 
were no degenerative changes.  September 1987 magnetic 
resonance imaging (MRI) of the lumbosacral spine revealed 
minimal disc protrusion at L5-S1, without effacement or 
compression upon the thecal sac.  There was no evidence of 
spinal stenosis.  Subsequent records show continuing 
follow-up treatment and evaluation of the veteran for low 
back complaints at the Montgomery Physical Therapy, Sports 
Medicine, and Rehabilitation Center from October to 
December 1987.  In mid-October, she was provided a one-
eighth-inch lift for her left shoe.  This was increased to 
a quarter-inch lift in late October.  In November, the 
pelvis appeared level with the corrective lift.      

On examination by F. Seinsheimer, M.D., in November 1987, 
the veteran stated that she wore a back brace when she was 
active, and this seemed to help.  She stated that she was 
currently doing fairly well, but was usually worse at the 
end of a day, and was tired and stiff when getting up in 
the morning.  Her complaints included pain across the back 
and a numb sensation in the legs.  On examination, there 
was no back tenderness.  Range of motion was good.  Ankle 
jerks were normal.  Straight leg raising was negative.  
Neurological examination was intact.  The leg lengths were 
equal.  A review of April and May 1987 X-rays of the 
lumbar spine showed no significant abnormality.  The 
doctor opined that the low back examination was fairly 
normal, with no clinical evidence of a herniated lumbar 
disc.      

On examination by Dr. Seinsheimer in December 1987, the 
veteran's complaints included low back pain going down the 
leg.  This occurred approximately 2 days per week.  On 
examination, there was no back tenderness.  Range of 
motion was full.  A rheumatology work-up was negative.  
Review of a September 1987 MRI scan revealed degenerative 
disc disease at L5-S1 with minimal posterior bulging and 
no significant herniated disc.

On VA orthopedic examination of May 1988, the veteran's 
complaints included pain the back and legs and numbness in 
the legs.  She stated that a prescribed regimen of 
physical therapy had provided some relief.  On 
examination, gait was normal with and without a corset low 
back brace.  There was 1+ lumbar lordosis.  The left lower 
extremity was 1 centimeter shorter than the right.  There 
was 2+ tenderness to percussion of the posterior spinous 
processes without radiculopathy.  There was no paraspinal 
muscle spasm.  There was excellent range of motion in 
forward flexion, backward extension, lateral flexion, and 
rotation each way at hip level.  There was no problem with 
squatting.  Straight leg raising was negative bilaterally.  
Lasegue's test was 2+ bilaterally.  There was no 
neurological or vascular deficit bilaterally.  Deep tendon 
reflexes were hyperactive bilaterally.  The examiner 
commented that he was impressed by the plethora of 
subjective findings and the paucity of objective findings 
in this examination.  The diagnosis was chronic 
lumbosacral disc syndrome, minimal disability.  

In August and September 1989, the veteran was hospitalized 
at a VA medical facility with complaints including 
intermittent numbness in one or both legs.  She denied 
back pain.  On neurological examination, gait was normal, 
with good tandem walking.  She could hop on either foot.  
There was diminished sensation to pinprick and vibration 
touch in the left lower extremity.  Deep tendon reflexes 
were 2+ in the lower extremities.  No Babinski sign or 
pathological reflexes were noted.  The examiner commented 
that no neurological syndrome was identified on 
examination.  Rheumatologic examination revealed no joint 
tenderness or effusion.  There was good range of motion.  

In December 1989, VA X-rays of the lumbosacral spine were 
noted to be within normal limits.

A January 1990 neurological examination by D. Satinsky, 
M.D., was normal.  

October 1990 VA outpatient records indicated that a 
rheumatologic work-up during hospitalization in August 
1989 revealed fibromyositis.

In an October 1990 medical statement, W. Camina, M.D., 
noted that the veteran had persistent back pain, and the 
diagnoses included back pain.

At the November 1990 RO hearing on appeal, the veteran 
testified that her low back disability made it difficult 
for her to walk on stairs and uneven ground.  She stated 
that she wore a prescribed back brace for 2 hours in the 
evening; that she had difficulty lifting heavy objects, 
such as a full gallon of milk; and that she could not do 
much yard work or household chores.  

On VA orthopedic examination of December 1990, the 
veteran's complaints included low back pain, muscle 
spasms, and tenderness.  On examination, the veteran 
reported some pain on palpation and percussion of the mid-
line at the L4-S1 area, but there was no muscle spasm.  
There was normal range of motion of the low back, deep 
tendon reflexes, sensation, and strength in both legs.  
The veteran complained mostly of easy fatigability of the 
muscles.  The diagnosis was chronic low back strain.

May 1991 VA electromyographic/nerve conduction studies of 
the lumbosacral paraspinal muscles from L-2 to S-1 
bilaterally were normal.  The right lower limb was normal.  
An electrophysiologic study was noted to be normal.  The 
clinical impressions included complaint of chronic low 
back pain with occasional numbness of the legs. 

June 1992 VA outpatient records indicated that the 
veteran's back problems were fairly well relieved by 
prescribed medications.
    
On VA general medical examination of July 1993, there was 
full range of motion on musculoskeletal examination and no 
deformities.  On neurological examination, gait and deep 
tendon reflexes were normal, and sensation and 
coordination were within normal limits.  Motor testing 
showed normal tone and full 5/5 strength throughout.  

On VA general medical examination of November 1993, there 
was full range of motion of the lumbosacral spine and the 
limbs.  The diagnoses included lumbosacral spine disc 
disease (or arthritis) by report.  

On VA neurological examination of November 1993, the 
veteran's complaints included numbness in both legs.  On 
examination, gait was normal.  There was no Romberg sign, 
and tandem gait was good.  There was decreased sensation 
to pinprick in the right lower extremity distal to the 
mid-calf.  Touch and vibration sensation were intact 
throughout.  Motor testing showed full 5/5 strength 
throughout, and tone was normal.  Deep tendon reflexes 
were equal in both lower extremities.  The impressions 
included no evidence of neurologic disease.  

On VA examination of July 1996, the veteran was noted to 
have a brace for her lumbar spine that she used for 
prolonged activity such as extended sitting, standing, or 
walking.  She used a cane for walking more than several 
blocks, as well as when shopping.  The diagnoses included 
low back pain secondary to chronic, refractory lumbar 
spine disc syndrome.

On VA examination of April 1997, the veteran's complaints 
included intermittent low back pain.  She stated that she 
could perform daily activities such as bathing herself 
while seated in the shower; she could feed and dress 
herself, walked her dog 3 times per day for approximately 
a half-block, and prepared dinner for her children.  She 
needed help with household work only when she had severe 
flare-ups.  On current examination, the veteran walked 
into the examination room with an erect posture and normal 
gait.  There were no postural abnormalities or deformities  
of the spine.  She wore a back brace, which was removed 
for range of motion testing.  Flexion of the lumbar spine 
was to 95 degrees, backward extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 
35 degrees bilaterally.  Straight leg raising was to 90 
degrees bilaterally.  All movements of the lumbar spine 
were performed smoothly and without any objective evidence 
of pain.  On neurological examination, motor testing 
showed normal strength in both lower extremities.  Sensory 
examination showed decreased touch sensation over the left 
thigh.  Deep tendon reflexes were 2+ throughout and 
symmetrical.  There was no tenderness over the classical 
trigger points.   X-rays of the lumbar spine were normal.  
The diagnoses included lumbosacral strain.      

In a statement of May 1997, Dr. Camina noted the veteran's 
complaints including low back pain.  The doctor stated 
that she was permanently disabled due to chronic lumbar 
disc syndrome.

On VA examination of May 1999, the veteran's complaints 
included low back pain.  On examination, posture was 
normal.  Gait was generally normal, but she appeared to be 
a bit unstable, and she used a cane.  No functional 
restrictions were noted with respect to the lower 
extremities.  She appeared to be slightly unsteady when 
she walked.  There was no tenderness to percussion of the 
lumbar spine, and no postural abnormalities or fixed 
deformities.  The musculature appeared symmetric, and 
there was no spasm.  On range of motion testing, flexion 
was to 60 degrees, backward extension to 20 degrees, 
lateral flexion to 20 degrees bilaterally, right rotation 
to 50 degrees, and left rotation to 60 degrees.  There was 
no pain on motion and no neurologic deficit.  The veteran 
could walk without assistance; she stated that she could 
walk her dog for 4 hours, and that she walked him twice a 
day.  With respect to mechanical assistance, she used a 
cane and a back brace.  She could leave her house as 
needed.  The diagnoses included lumbar strain.

On VA examination of January 2001, the veteran stated that 
her day's activities included sometimes cooking breakfast 
for her husband, listening to music, reading, walking her 
dog, occasional light gardening and housework, cooking 
dinner, some shopping, and watching television.  X-rays of 
the lumbar spine revealed degenerative changes of the 
sacroiliac joints.  From observing the veteran walk, the 
examiner opined that she did not seem to be restricted and 
that her back was not a problem, and he noted that the 
veteran admitted that she only used the cane that she 
carried for balance.  The diagnoses included lumbar 
strain.

On VA orthopedic examination of February 2001, the veteran 
described her daily activities as including the 
preparation of dinner many times a week.  She could drive 
a car by herself, take care of her personal needs, and 
walk her dog.  She also engaged in some gardening, working 
on hands and knee, and did some voluntary work, assisting 
with legislation for a state parent-teacher association.  
Her complaints included variable low back pain that lasted 
from a few hours to all day long; sometimes she had no low 
back pain.  On examination, posture was erect, and gait 
was normal and well-coordinated.  There were no postural 
abnormalities or deformities of the spine.  There was no 
spasm of the paravertebral muscles.  There was tenderness 
to palpation over the lumbar spine.  Forward flexion of 
the lumbar spine was to 90 degrees, backward extension to 
30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  Movements of the 
lumbar spine were performed at normal speed; the veteran 
reported experiencing pain at the end of lateral flexion.  
There was no evidence of fatigability.  Motor examination 
showed normal tone, bulk, and strength in the lower 
extremities.  Coordination was intact.  X-rays of the 
lumbar spine were significant for degenerative changes in 
the sacroiliac joints.  The diagnoses included chronic 
lumbosacral strain and degenerative joint disease of the 
sacroiliac joints.  The examiner commented that he had 
reviewed the claims file, and opined that the veteran was 
able to take care of herself, although she needed 
assistance with heavy lifting and certain household 
activities such as vacuuming.  

In a statement of May 2002, I. Guterman, M.D., noted the 
veteran's diagnoses including chronic lumbar strain and 
refractory back syndrome, and recommended supervised 
physical therapy treatment 3 times per week.              

On VA examination of June 2002, a VA physician opined that 
the veteran was able to attend to her own activities of 
daily living.  She was able to walk for 5 or 6 miles 
without assistance, and used a cane.  She had appropriate 
mobility of the spine and trunk.  She was able to go out 
of her house for several hours per day on most days.  

At the June 2002 Board hearing on appeal, the veteran 
testified that she wore a Williams flexion back brace, 
that she had back pain and muscle spasms, and that these 
were relieved by bed rest.  She stated that she sometimes 
did some household chores, but was not always physically 
capable of doing them.    

On examination of July 2002, C. Murphy, M.D., opined that 
the veteran was able to attend to activities of daily 
living except when having intermittent exacerbations of 
illnesses.  She was able to walk without assistance, used 
a cane, and used a Williams flexion chair brace when 
traveling or sitting or standing for more than an hour.  
She also wore a brace for activities that required bending 
and twisting.  These activities were noted to have been 
restricted since 1985.  The examiner noted that the 
veteran had upper and lower disc problems with refractory 
back syndrome and chronic lumbar strain, and that she 
needed assistance going to and from physical therapy 
secondary to restrictions on driving.  She used a cane and 
brace on an as-needed basis.  She was restricted from 
bending and twisting, and from prolonged sitting and 
standing.  She was able to walk without the assistance of 
another person for 5 or 6 blocks, but often felt unsteady 
and needed supervision; she had to stop frequently and 
used a cane and brace.  The diagnoses included chronic low 
back pain (back syndrome).  

On VA examination of August 2002, the veteran walked erect 
with a cane.  She was able to attend to activities of 
daily living, and stated that she needed assistance with 
housework, shopping, cooking, laundry, and driving to 
medical appointments.  She had walked with the assistance 
of a cane since 1985, and she required a back brace for 
prolonged standing and sitting.  She had chronic back pain 
that limited her flexibility.  She was unable to do 
activities that required prolonged sitting or standing.  
She was able to walk 5 or 6 blocks with a cane.  She 
stated that she needed to be driven for distances of major 
length.  The diagnoses included chronic low back pain.     


II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155;   38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
the current level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's lumbosacral strain has been 
evaluated under DC 5295.  She is not service connected for 
fibromyositis or any lumbar disc disease.  To give her 
every possible consideration, the Board will consider all 
potentially applicable DCs in evaluating her service-
connected disability.

Under DC 5010, traumatic arthritis is evaluated as 
degenerative arthritis, which is evaluated under DC 5003.  
That DC provides that degenerative arthritis (to include 
hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved (here, DC 5292).  When, however, 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent rating.  A 20 percent rating 
requires moderate limitation of motion.  A 40 percent 
rating requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292.

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  A 20 percent rating 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 
percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  
  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting 
a higher rating in cases in which a veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to 
include during flare-ups and/or with repeated use), and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

In this case, the veteran contends that a rating in excess 
of 10 percent is warranted for lumbosacral strain from 
1986 up to the present time because she has lost her range 
of motion, and has difficulty functioning in his everyday 
life.  However, considering the pertinent evidence of 
record in light of her contentions and the above-mentioned 
criteria, the Board finds that a rating in excess of 10 
percent for lumbosacral strain is not warranted.  

The veteran subjectively complains of experiencing chronic 
pain, and some of the medical records include notations of 
pain with motion.  However, characteristic pain on motion 
warrants only a 10 percent evaluation under DC 5295.  The 
extensive medical evidence in the record from 1986 to 2002 
is simply devoid of findings of muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion 
in a standing position, both of which are required for the 
next higher, 20 percent, evaluation under that DC.  While 
there are associated degenerative changes-one of the 
considerations for the 40 percent evaluation under DC 
5295-the medical evidence simply does not establish a 
severe condition manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or 
loss of lateral motion.  In fact, the actual extent of 
functional loss associated with the veteran's degenerative 
changes and pain do not warrant more than a 10 percent 
evaluation under any applicable DC.  

As indicated above, a 20 percent rating is available for 
moderate limitation of motion of the lumbar spine under DC 
5292.  However, no more than slight limitation of lumbar 
motion, overall, has been objectively demonstrated on many 
examinations over the years from 1986 to 2002.  Range of 
motion of the lumbar spine was normal on examinations of 
December 1987, May 1988, December 1990, and July and 
November 1993.  No more than slight overall limitation of 
lumbar motion was shown on examinations of March 1986, 
November 1987, April 1997, and February 2001.  While 
severe limitation of lumbar extension and moderate 
limitation of lateral bending was shown on VA orthopedic 
examination of February 1987, the veteran could forward-
flex and bring her fingertips to about 2 inches of the 
floor; these findings do not indicate "moderate" 
limitation of lumbar motion in general such as to warrant 
a 20 percent rating under DC 5292.  While the May 1999 
range of motion findings showed moderate limitation of 
lumbar flexion, extension, and lateral flexion, rotation 
was normal, and there was no pain on motion.  The 
objective findings pertaining to the lumbar spine from 
1986 to the present time do not indicate at least overall 
"moderate" limitation of lumbar motion in general such as 
to warrant a 20 percent rating under DC 5292.  It 
logically follows that the criteria for an even higher 
evaluation of 40 percent, for overall severe limitation of 
motion under DC 5292, likewise are not met.  

Moreover, the Board finds that the veteran is adequately 
compensated for her lumbosacral strain at 10 percent, even 
with consideration of factors noted in DeLuca and 
38 C.F.R. §§ 4.40 and 4.45.  As noted above, pain on 
motion is contemplated in the diagnostic criteria under DC 
5295; thus, pain, alone, provides no basis for any higher 
evaluation.  Furthermore, none of the other DeLuca factors 
- weakness, excess fatigability, or incoordination - have 
been shown.  As indicated above, all movements of the 
lumbar spine were performed smoothly and without any 
objective evidence of pain on VA examination of April 
1997; there was no pain on motion of the lumbar spine on 
VA examination of May 1999.  Movements of the lumbar spine 
were performed at normal speed on the comprehensive and 
thorough VA examination of February 2001, and although 
there was tenderness to palpation, and the veteran 
reported experiencing pain at the end of lateral flexion, 
there was no evidence of fatigability, postural 
abnormalities or deformities, or muscle spasm, and 
coordination was intact.  On VA examination of June 2002, 
the examiner felt that the veteran was able to walk for 5 
or 6 miles, and she had appropriate mobility of the spine 
and trunk.  

Under these circumstances, the Board finds that there is 
no schedular basis for assignment of more than the current 
10 percent evaluation for lumbosacral strain under any 
potentially applicable DC.  

Additionally, there is no showing that the veteran's 
lumbosacral strain reflects so exceptional or unusual a 
disability picture so as to warrant the assignment of a 
higher evaluation on an extraschedular basis.  In this 
regard, the Board notes that the lumbosacral strain alone 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
schedular rating).  In this regard, the Board notes that 
she is not service connected for fibromyalgia or lumbar 
disc disease, and thus no disability stemming therefrom 
may be considered in evaluating her service-connected 
lumbosacral strain.  Moreover, she is service-connected 
for chronic fatigue syndrome, which has a significant 
impact on her industrial capacity and which was the major 
factor in the VA decision to award her a total disability 
rating based on individual unemployability due to service-
connected disabilities from July 1990.  In the absence of 
evidence that the veteran's service-connected lumbosacral 
strain alone has negatively impacted or compromised the 
continuity of her employment, the Board must conclude that 
more interference than contemplated by the current 10 
percent schedular rating simply is not shown.  Moreover, 
the lumbosacral strain has not required frequent periods 
of hospitalization, nor is it such an exceptional or 
unusual a disability as to otherwise render impractical 
the application of the regular schedular standards.  In 
the absence of evidence of such factors as those outlined 
above, the Board is not required to refer the claim for 
accomplishment of the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
rating for lumbosacral strain must be denied.  In reaching 
this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

